DETAILED ACTION
Acknowledgements
This communication is in response to the claims amendment filed October 27, 2021 and further in response to the telephone communications with Applicants representative Michael Wever  on December 17, 2021 (“December Communication”).
Claims 70 -74 are pending. 

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the December Communication. See attached claim amendment. 

Allowable Subject Matter
Claims 70 -74  are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record:
Atkinson et al. (US 20040073518 Al)  generally discloses a business relationship is effectuated between a first party and a second party and is governed by an agreement between the first party and the second party. The first party creates a token that authorizes a delegate to request a transaction 

Frisch et al. (US 2004/0243811 Al) (“Frisch”) generally discloses a token of delegation from a first signatory to a second signatory is generated and the delegation token is associated with a document signed electronically by means of a cryptographic key of the second signatory. The delegation token contains delegation data signed electronically for the first signatory, in particular an identifier of the second signatory. It is generated by a server in response to a request relating to the signing of the document, sent by the second signatory. 

Kang et al.( US 20080060053 Al) (“Kang”) generally discloses: 
Provided are a method and apparatus for generating a rights object (RO) by reauthorization. The method includes a second device mutually authenticating a first device, which received the first authorization infonnation from a right issuer (RI), receiving a first RO from the first device, receiving a second authorization infonnation from the first device, generating a third authorization information based on the second authorization information, changing the first RO to a second RO using the second authorization information, and transmitting the third authorization information and the second RO to an unauthorized device.

Lortz (US 2003/0115342 Al) (“Lortz”) generally discloses a method for assembling authorization certificate chains among an authorizer, a client, and a third party allows the client to retain control over third party access. The client stores a first certificate from the authorizer providing access to a protected resource and delegates some or all of the privileges in the first certificate to the third party in a second certificate. The client stores a universal resource identifier (URI) associated with both the first certificate and the third party and provides the second certificate and the URI to the third party. The third party requests access to the protected resource by providing the second certificate and the URI, without knowledge or possession of the first certificate. When the authorizer accesses the URI, the client provides the first certificate to the authorizer, so that the client retains control over the third party's access. 

Nadalin et al. (US 20060004662 Al) (“Nadalin”) generally discloses a client generates a session key and a delegation ticket containing information for a requested delegation operation. The client generates a first copy of the session key and encrypts it using a public key of a proxy. The client generates a second copy of the session key and encrypts it using a public key of a server. The client then puts the encrypted session keys and delegation ticket into a first message that is sent to the proxy. The proxy extracts and decrypts its copy of the session key from the first message. The proxy then encrypts a proof-of-delegation data item with the session key and places it and the delegation ticket along with the encrypted copy of the session key for the server into a second message, which is sent to the server. The server extracts and decrypts its copy of the session key from the second message and uses the session key to obtain the proof-of-delegation data. Authority is successfully delegated to the proxy only if the server can verify the proof-of delegation data. 

Camus et al (US 20040083359 A1) (“Camus”) generally discloses to avoid recourse to a certification authority and to keep a trace of delegation to a delegate by a titleholder, a terminal of the titleholder draws up a second electronic certificate different from the normal certificate of the delegate. The second certificate includes at least a delegation attribute and a signature of the data in the second certificate by means of a private key of the titleholder. The titleholder behaves like a certification authority in respect of the second certificate, which is used for cryptographic actions by the delegate in the name of the titleholder.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-73 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The references Atkinson, Frisch, Kang, Lortz, Nadalin and Camus disclose as previously discussed.  The references however do not teach at least: 
receiving first functional data for a proposed digital transaction from a first user;
receiving an encapsulated security token from said first user, said encapsulated security token having been generated by:
encapsulating at least first digital data including a first subset of the proposed digital transaction using a first cryptographic system including a first digital signature of a first party and first signature verification for verifying the first digital signature to generate an at least once-encapsulated data object;
encapsulating at least second digital data including a second subset of the proposed digital transaction different than the first subset using a second cryptographic system including a second digital signature of a second party and second signature verification for verifying the second digital signature to generate the encapsulated security token comprising an at least twice-encapsulated data object;
de-encapsulating said encapsulated security token using at least said first signature verification and said second signature verification to obtain at least the first subset of the proposed digital transaction of said first digital data; 
verifying the proposed digital transaction by comparing at least the first subset of the proposed digital transaction of said first digital data and one or more elements of the proposed digital transaction;
using said first functional data and said first digital data to control said proposed digital transaction.
Therefore, the claims of the instant application are not obvious over Atkinson, Frisch, Kang, Lortz, Nadalin and Camus for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Atkinson, Frisch, Kang, Lortz, Nadalin and Camus because: the references are not concerned about encapsulating and de-encapsulating tokens as claimed. Accordingly, the present invention is also distinguishable over Atkinson taken alone and/or in view of Frisch, Kang, Lortz, Nadalin and Camus. See also Applicant’s remarks filed October 13, 2021 for additional reasons for allowance. 
17.	Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
18.	Foreign prior art and NPL search was conducted however no relevant prior art was found.
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mamon Obeid whose telephone number is (571) 270-1813.  The Examiner can normally be reached on Mon-Fri 9:30 AM- 6:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/           Primary Examiner, Art Unit 3685